UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21186 Williams Capital Management Trust (Exact name of registrant as specified in charter) 570 Seventh Avenue, Suite 504 New York, NY 10018 (Address of principal executive offices) (Zip code) Dail St. Claire Williams Capital Management, LLC 570 Seventh Avenue, Suite 504 New York, NY 10018 (Name and address of agent for service) Registrants telephone number, including area code: (212) 461-6020 Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 Item 1. Reports to Shareholders. Williams Capital Government Money Market Fund A series of the Williams Capital Management Trust October 31, 2011 Annual Report Institutional Shares Investment Adviser: Williams Capital Management, LLC Table of Contents Presidents Letter 2 Sector/Industry Allocation 4 Disclosure of Fund Expenses 5 Portfolio of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Portfolio Schedule 19 Report of Independent Registered Public Accounting Firm 20 Trustees and Officers 21 A description of the policies and procedures that the Williams Capital Government Money Market Fund (the Fund) uses to determine how to vote proxies relating to the portfolio securities and information regarding how the Fund voted proxies relating to the portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by calling 1-866-WCM-FUND or on the Securities and Exchange Commissions website at http://www.sec.gov. This report is authorized for distribution to prospective investors only when preceded or accompanied by a prospectus. An investor should consider the Funds investment objectives, risks, and charges and expenses carefully before investing or sending money. This and other important information about the investment company can be found in the Funds prospectus. To obtain an additional prospectus, please call 1-866-WCM-FUND. Please read the prospectus carefully before investing. The Fund is distributed by ALPS Distributors, Inc. Separately managed accounts and related investment advisory services are provided by Williams Capital Management, LLC, a federally registered investment adviser. ALPS Distributors, Inc. is not affiliated with Williams Capital Management, LLC. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Williams Capital Government Money Market Fund Presidents Letter Dear Fellow Shareholder, The Williams Capital Government Money Market Funds Annual Report for the fiscal year, November 1, 2010 through October 31, 2011, is contained in the following pages. Williams Capital Management continues to manage the Fund portfolio in a manner consistent with the maintenance of liquidity and capital preservation as well as provide you with value added service. There were stops and apparent starts in the economy throughout the period leaving the economy sluggish. Inflation remained moderate and rates unchanged throughout the period. The first half of the fiscal year ended with positive signs of economic growth, however, by the end of May through June, evidence that the economy was once again weakening was evidenced by weakness in housing and softer consumer confidence, Gross Domestic Product (GDP) and employment data. Sluggish economic growth combined with the protracted debt ceiling debate and threat of a US default dealt a severe blow to consumer confidence. Reports of economic weakness in the US continued throughout the summer as economic concerns throughout Europe ensued. In August, Standard & Poors lowered the rating on the US to AA+ from AAA for the first time. In the wake of concerns about European banks, however, the markets largely ignored the rating agency downgrade as a flight to US Treasury securities ensued. The EU nations failed to reach a consensus on a long-term solution to their debt problems. Fears about contagion to Italy and the banking system further rattled investors, and demand for European bank paper began drying up, while demand for US treasuries rose. Economic conditions in the EU as a whole continue to worsen and weakness in emerging economies, such as China, is an additional source of unease. Global uncertainty has sparked a flight to quality in the market, compressing rates on money market eligible US government securities. Throughout the fiscal year, the Fed continued to support the economic recovery where needed. In the beginning of the semi-annual fiscal year, the Federal Reserve announced a new quantitative easing program i citing their intention of purchasing an additional $600 billion of longer-term US Treasury securities over the next six months. In December 2010, they reaffirmed their intent to continue this purchase of $600 billion through June, 2011. In September, as economic conditions continued to deteriorate, the Fed launched another program, Operation Twist, in which the Fed sells securities with shorter maturities and buys securities with longer maturities in an effort to reduce longer term interest rates. These programs, we believe, were put in place in lieu of additional quantitative easing which in the current environment would have been politically difficult for the Fed. Towards the end of the fiscal year, the Department of Commerce reported second quarter GDP of 1.3% putting the nation on track for a less then 2% GDP growth in 2011. The Federal Reserve said that the US economic slowdown was likely to persist for another year or more. 2 Williams Capital Government Money Market Fund Presidents Letter (Continued) As we approach 2012, there are more questions than answers on the economy. The questions present downside risk, and they revolve around the continuing concerns about Europe, Asia and economic and profit uncertainties in the United States. Until Europe and the US are able to demonstrate sustained economic growth, the financial markets are likely to remain volatile. We also believe consumer confidence will be strengthened as policymakers take strong action to address the European crisis and US debt. As long as consumers remain wary they are likely to spend less and save more. While housing remains a drag on the economy, recent signs of improved labor market conditions may contribute to a higher level of consumer confidence which may set the stage for positive economic growth. We remain steadfast in our commitment to provide liquidity and capital preservation through the Williams Capital Government Money Market Fund. Thank you for helping to make 2011 a successful year for us. We greatly appreciate the partnership we have with you and the trust and confidence you have placed in us. Our best wishes for a new year filled with peace and joy. Sincerely, Dail St. Claire President i A monetary policy used by a countrys central bank to increase the supply of money in the banking system. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. This must be accompanied or preceded by a prospectus. Dail St. Claire is a registered representative of ALPS Distributors, Inc. 3 Williams Capital Government Money Market Fund Sector/Industry Allocation October 31, 2011 The following table represents the sector/industry allocation of the Fund as of October 31, 2011. Percentages are based on net assets. Security Allocation Percentage of Net Assets Repurchase Agreements % Federal Home Loan Bank % Federal Home Loan Mortgage Corp. % Municipal Securities % Federal National Mortgage Association % Federal Farm Credit Bank % Total % 4 Williams Capital Government Money Market Fund Disclosure of Fund Expenses October 31, 2011 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from May 1, 2011 through October 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information below, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/1/11 Ending Account Value 10/31/11 Expense Paid During Period* 5/1/1110/31/11 Expense Ratio During Period** 5/1/1110/31/11 Actual $1,000.00 $1,000.03 $0.62 0.12% Hypothetical $1,000.00 $1,024.59 $0.63 0.12% * Expenses are equal to the average account value times the Funds annualized expense ratio multiplied by the number of days in the most recent fiscal half-year divided by the number of days in the fiscal year. ** Annualized. 5 Williams Capital Government Money Market Fund Portfolio of Investments October 31, 2011 Principal Amount Value MUNICIPAL SECURITIES# (14.0%): $ 17,400,000 California Housing Finance Agency, Series J, 0.12%, 2/01/33 $ 17,400,000 17,585,000 California Housing Finance Agency, Series U, 0.12%, 8/01/32 17,585,000 7,420,000 Colorado Housing & Finance Authority, 0.14%, 10/01/30 7,420,000 8,655,000 Idaho Housing & Finance Association, Series C, Class 1, 0.16%, 7/01/38 8,655,000 19,400,000 Michigan State Housing Development Authority, Series B, 0.16%, 6/01/38 19,400,000 19,250,000 Michigan State Housing Development Authority, Series D, 0.14%, 6/01/30 19,250,000 8,990,000 Utah Housing Corp., Series A-1, Class I, 0.16%, 1/01/34 8,990,000 10,470,000 Utah Housing Corp., Series G-2, Class I, 0.16%, 1/01/34 10,470,000 TOTAL MUNICIPAL SECURITIES (Cost $109,170,000) 109,170,000 U.S. GOVERNMENT AGENCY OBLIGATIONS (52.5%): Federal Farm Credit Bank (3.1%): 10,000,000 0.19%, 4/10/12 10,000,000 10,000,000 0.199%, 8/02/12 10,000,000 4,000,000 0.435%, 8/27/12 4,007,981 24,007,981 Federal Home Loan Bank (12.2%): 20,000,000 0.29%, 12/16/11 20,000,000 5,000,000 0.12%, 2/02/12 5,000,222 12,000,000 0.127%, 2/03/12 12,000,000 8,000,000 1.125%, 3/09/12 8,028,096 15,000,000 0.33%, 7/16/12 15,000,000 10,000,000 0.33%, 7/17/12 10,000,000 10,000,000 0.35%, 7/25/12 10,000,000 15,000,000 0.33%, 11/02/12 15,000,000 95,028,318 Federal Home Loan Bank, Discount Notes (11.7%): 30,000,000 0.005%, 11/02/11 29,999,995 10,000,000 0.12%, 11/04/11 9,999,900 5,000,000 0.08%, 11/23/11 4,999,756 11,700,000 0.12%, 11/28/11 11,698,947 20,000,000 0.06%, 2/10/12 19,996,634 5,000,000 0.08%, 4/16/12 4,998,144 10,000,000 0.12%, 6/25/12 9,992,100 91,685,476 Federal Home Loan Mortgage Corp. (3.8%): 8,000,000 5.75%, 1/15/12 8,091,613 8,050,000 0.202%, 2/10/12 8,050,716 7,800,000 0.203%, 2/16/12 7,800,947 5,500,000 0.223%, 5/11/12 5,501,349 29,444,625 See Notes to Financial Statements. 6 Williams Capital Government Money Market Fund Portfolio of Investments October 31, 2011 (Continued) Principal Amount Value Federal Home Loan Mortgage Corp., Discount Notes (11.5%): $ 10,000,000 0.12%, 11/21/11 $ 9,999,333 15,000,000 0.03%, 1/03/12 14,998,688 15,000,000 0.07%, 1/03/12 14,998,688 10,000,000 0.09%, 1/23/12 9,997,925 10,000,000 0.12%, 1/30/12 9,997,000 20,000,000 0.07%, 3/19/12 19,994,594 10,000,000 0.10%, 4/09/12 9,995,556 89,981,784 Federal National Mortgage Association (6.4%): 10,070,000 0.875%, 1/12/12 10,082,613 14,230,000 0.235%, 7/26/12 14,234,289 11,300,000 0.265%, 8/23/12 11,308,393 14,180,000 0.273%, 9/17/12 14,192,285 49,817,580 Federal National Mortgage Association, Discount Notes (3.8%): 9,000,000 0.11%, 1/17/12 8,997,805 6,000,000 0.12%, 1/17/12 5,998,537 5,000,000 0.10%, 2/15/12 4,998,528 10,000,000 0.11%, 2/22/12 9,996,547 29,991,417 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $409,957,181) 409,957,181 REPURCHASE AGREEMENTS (33.5%): 100,000,000 Barclays Capital, Inc. Tri-Party Repurchase Agreement, 0.08%, dated 10/31/11, due 11/01/11 in the amount of $100,000,222, collateralized by U.S. Government Treasury Security (U.S. Treasury Note, 2.625%, 8/15/12) with a value including accrued interest of $102,000,088 100,000,000 50,000,000 HSBC Securities, Inc. Tri-Party Repurchase Agreement, 0.05%, dated 10/31/11, due 11/01/11 in the amount of $50,000,069, collateralized by U.S. Government Treasury Security (U.S. Treasury Note, 4.125%, 5/15/15) with a value including accrued interest of $51,005,099 50,000,000 111,170,000 Merrill Lynch, Pierce, Fenner & Smith, Inc. Tri-Party Repurchase Agreement, 0.08%, dated 10/31/11, due 11/01/11 in the amount of $111,170,247, collateralized by U.S. Government Treasury Security (U.S. Treasury Bill, Zero coupon, 4/19/12) with a value including accrued interest of $113,393,410 111,170,000 TOTAL REPURCHASE AGREEMENTS (Cost $261,170,000) 261,170,000 See Notes to Financial Statements. 7 Williams Capital Government Money Market Fund Portfolio of Investments October 31, 2011 (Continued) Principal Amount Value TOTAL INVESTMENTS (Cost $780,297,181)(a) % $ Liabilities in excess of other assets % ) NET ASSETS % $ Percentages indicated are based on net assets of $780,284,725. # The only type of Variable Rate Demand Obligations (VRDOs) the Fund purchases are subject to optional or mandatory tender for purchase by the remarketing agent and have credit and liquidity support pursuant to a standby irrevocable temporary credit and liquidity facility offered 50% each by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. These VRDOs subject to optional or mandatory tender for purchase and not remarketed by the remarketing agent will be purchased, subject to certain conditions precedent, by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation pursuant to a standby irrevocable temporary credit and liquidity facility relating to these VRDOs.  Variable rate security. The rate presented is the rate in effect at October 31, 2011.  The rate presented is the effective yield at purchase. (a) Cost and value for federal income tax and financial reporting purposes are the same. Various inputs are used in determining the value of the Funds investments. These inputs are summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of October 31, 2011 in the valuing the Funds assets carried at fair value: Level 1 Level 2 Level 3 Investments in Securities Municipal Securities $
